DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by a device” “causing, by the device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the device may include one or more memories and one or more processors (0003, lines
1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regards to claim 1, the claimed invention is directed to an abstract idea without significantly more. Claim(s) recite(s) the abstract idea of “determining spectroscopic measurements are not performed accurately based upon a determined outlier sample”.  This abstract idea is similar to that of Ventures LLC v Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible. The judicial exception is not integrated into a practical application because the additional element of a device/computer are merely used to perform the abstract idea. See MPEP 2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely use a computer i.e. device as a tool to perform the abstract idea. The judicial exception is not integrated into a practical application because “causing, by the device, one or more actions based upon a determination” is considered a post-solution activity since the limitation does not impose meaningful limits on the claim such that it is not nominally or tangentially is related to the invention. See MPEP 2106.05(g).  The additional element of a device causing an action based upon the determining does not to amount to significantly more than the judicial exception because the claim does not transformation or reduce a particular article to a different state or thing-see MPEP 2106.05(c).  

In regards to claim 2, the claimed invention is directed to an abstract idea without significantly more. Claim(s) recite(s) the abstract idea of “generating the aggregated classification model based on the information identifying the
results of the set of spectroscopic measurement and generating a local classification model”.  This abstract idea is similar to that of Ventures LLC v Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible. The judicial exception is not integrated into a practical application because the additional element of receiving information identifying results of spectroscopic measurements is generally linking the judicial exception to the field of spectroscopy see MPEP 2106.05(h).  The additional element of receiving information to identify spectroscopic measurements does not amount to significantly more snice it is well-understood, routine, & conventional activity in the field of spectroscopy.  See MPEP 2106.05(d).

In regards to claims 3-7, the claimed invention is directed to an abstract idea without significantly more. Claim(s) recite(s) the abstract idea of “selecting a set of top classes, generating a set of local classes, determining an outlier, providing an output, & performing a prediction.  This abstract idea is similar to that of Ventures LLC v Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible

In regards to claim 8, the additional element “using a median absolute deviation technique or Grubb's test” does not improve the functioning of the computer, or to any other technology or technical field.  Therefore, the judicial exception is not integrated into a practical application. See MPEP 2106.05(a).  The claim element does not amount to significantly more than the judicial exception because the implementation of a median absolute deviation technique or Grubb's test for classification is well-understood and routine in the field of spectroscopy.

In regards to claim 9, the additional element “determining that the unknown sample is an outlier sample using a Mahalanobis distance-based technique or a Hoteling’s T-Squared distribution technique” does not improve the functioning of the computer, or to any other technology or technical field.  Therefore, the judicial exception is not integrated into a practical application. See MPEP 2106.05(a).  The claim element does not amount to significantly more than the judicial exception because the implementation of a Mahalanobis distance based technique or a Hoteling’s T-Squared distribution technique for classification is well-understood and routine in the field of spectroscopy.

In regards to claims 10-15, the claimed invention is directed to an abstract idea without significantly more. Claim(s) recite(s) the abstract idea of generating a classification model based on the information identifying the results of
the set of spectroscopic measurements, performing a first evaluation of the classification model on the unknown sample, remove the outlier sample from the classification model, & providing an output indicating whether the unknown sample is included in the no match.  This abstract idea is similar to that of Ventures LLC v Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible. The judicial exception is not integrated into a practical application because the additional element of one or more processors and memories are merely used to perform the abstract idea. See MPEP 2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely use a computer as a tool to perform the abstract idea.

In regard to claims 16-20, the claimed invention is directed to an abstract idea without significantly more. Claim(s) recite(s) aggregating a plurality of classes, determining that the spectroscopic measurement is performed accurately, determining a confidence measure for a set of classes, selecting a subset of the set of classes based on the confidence measure, generating an in situ local classification model, removing the one or more outlier samples, generating a prediction using the in situ local classification model, providing an output identifying the prediction, removing a plurality of samples using an iterative evaluation, & removing a plurality of samples using a concurrent evaluation.  This abstract idea is similar to that of Ventures LLC v Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’) which was considered to be patent ineligible.  The judicial exception is not integrated into a practical application because the additional element of one or more processors and memories are merely used to perform the abstract idea. See MPEP 2106.05. The judicial exception is not integrated into a practical application because the additional element of one or more processors and memories are merely used to perform the abstract idea. See MPEP 2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely use a computer as a tool to perform the abstract idea. The judicial exception is not integrated into a practical application because the additional element of receiving information identifying results of spectroscopic measurements is generally linking the judicial exception to the field of spectroscopy see MPEP 2106.05(h).  The additional element of receiving information to identify spectroscopic measurements does not amount to significantly more snice it is well-understood, routine, conventional activity in the field of spectroscopy - see MPEP 2106.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6,7, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Haiyan Fu, “A comprehensive quality evaluation method by FT-NIR spectroscopy and chemometric: Fine classification and untargeted authentication against multiple frauds for Chinese Ganoderma lucidum”, 2017 hereafter Fu in view of Zhang CN 103364359.

With respect to claim 1, Fu teaches a method, comprising:	
determining, by a device, that a sample “GL samples” is an outlier sample “outlier diagnosis” (abstract, lines 3-7) by using an aggregated classification model (fig 3) (pg. 20, ¶ 4, lines 1-3);
determining, by the device, that one or more spectroscopic measurements “based on the raw NIR spectral data” (pg. 22, col 2 ¶ 2, lines 1-6) are not performed accurately “Outliers are the abnormal objects that deviate from the bulk of observations” (pg. 20, ¶ 4, lines 1-3) based on determining that the sample is the outlier sample (Equation 1); and
causing, by the device, one or more actions “11 outliers in total were detected as outliers and excluded” (pg. 22, col 2 ¶ 2, lines 10-13) based on determining the one or more spectroscopic measurements are not performed accurately.

Fu does not teach an unknown sample.

Zhang, in the same field of endeavor as Fu of Fourier Transform Near Infrared spectroscopy (FT-NIR), teaches a FT-NIR spectrometer may analyze an unknown sample to judge its authenticity (abstract, lines 3-10).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to analyze an unknown sample via Fu’s spectrometer to determine the authenticity of the sample. 

With respect to claim 6 according to claim 1, the combination teaches the method wherein causing the one or more actions comprises: providing output (fig 3 Zhang) indicating that the outlier sample is included in a no-match class “11 outliers in total were detected as outliers and excluded” (pg. 22, col 2 ¶ 2, lines 10-13 Zhang).

With respect to claim 7 according to claim 1, the combination teaches the method further comprising:
performing a prediction “For prediction” (pg. 22, col 1¶ 2, Zhang) using the dataset “classification models” based on removing the data corresponding to the outlier sample (pg. 22, col 2 ¶ 2, lines 10-15 Zhang)
 and
providing output (ACCU, Equation 3) identifying a result of the prediction.



With respect to claim 8 according to claim 1, the combination teaches the method wherein determining that the unknown sample is an outlier sample comprises: determining that the unknown sample is an outlier sample (equation 1, MAD(P) Zhang) using a median absolute deviation technique (pg. 21, ¶ 1, lines 10-11 Zhang).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Haiyan Fu, “A comprehensive quality evaluation method by FT-NIR spectroscopy and chemometric: Fine classification and untargeted authentication against multiple frauds for Chinese Ganoderma lucidum”, 2017 hereafter Fu in view of Zhang CN 103364359 in further view of paper of Andreia M Smith-Moritz, “Combining multivariate analysis and
monosaccharide composition modeling to identify plant cell wall variations by Fourier Transform Near Infrared spectroscopy”, 2011 hereafter Moritz.

With respect to claim 9 according to claim 1, the combination does not teach determining that the unknown sample is an outlier sample using a Mahalanobis distance-based technique.

Moritz, in the same field of endeavor as Fu of Fourier Transform Near Infrared spectroscopy (FT-NIR), teaches a Mahalanobis distance technique configured to detect outliers from a plurality of NIR spectra (abstract, lines 1-3) (fig 1).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to combine a Mahalanobis distance-based technique with the combination’s device to significantly improve outlier detection and avoid including unwanted spectra (pg. 2, col 2 ¶ 2, lines 15-17).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiyu Peng, “Fast detection of tobacco mosaic virus infected tobacco using laser induced breakdown spectroscopy”, 16 March 2017.
	
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 10 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action.

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “generating a local classification model based on the aggregated classification model and the result of the particular spectroscopic measurement of the unknown sample; and where determining that the unknown sample is an outlier sample comprises: determining that the unknown sample is an outlier sample based on the local classification model”, in combination with the rest of the limitations of claim 2.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “generate an in situ local classification model using the subset of the set of classes; identify one or more outlier samples in the in situ local classification model; remove the one or more outlier samples from the in situ local classification generate a prediction using the in situ local classification model based on removing the one or more outlier samples”, in combination with the rest of the limitations of claim 10.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “generate an in situ local classification model using the subset of the set of classes; identify one or more outlier samples in the in situ local classification model; remove the one or more outlier samples from the in situ local classification generate a prediction using the in situ local classification model based on removing the one or more outlier samples”, in combination with the rest of the limitations of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877